Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-22-00257-CV

                   IN THE INTEREST OF A.L.S., A.L.S., S.A.S., Children

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018-FLD-002274-D1
                       Honorable Selina Nava Mireles, Judge Presiding

        BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE
                               VALENZUELA

       In accordance with this court’s opinion of this date, the April 5, 2022 First Amended Order
of Termination in Suit Affecting the Parent-Child Relationship is AFFIRMED. We ORDER that
no costs be assessed against appellant in relation to this appeal because he is presumed indigent
under Texas Family Code section 107.013(e).

       SIGNED October 19, 2022.


                                                 _____________________________
                                                 Beth Watkins, Justice